DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 (and thus its dependents) is objected to because of the following informalities:  in line 56, “exceeds” does not make grammatical sense, the examiner suggests changing it to “exceeding”.  Appropriate correction is required.
In claim 5, “wherein the compression force can be increases continuously…” does not make grammatical sense, it is suggested to change “increases” to “increased”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, “the subcutaneous tissue” lacks antecedent basis. The examiner suggests removing “the” or changing it to “a”.
In claim 1, line 32, it is unclear what “the internal volume” is intended to refer, the first internal volume? Second? One different from the first and second? This is found again on line 68.
In claim 8, “the second flow path” lacks antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schraga (US 2016/0008555) in view of Glynn (US 2008/0114295).
Regarding claim 1, Schraga discloses a multi-use drug delivery device for extended use (intended use, device may be used over an extended period of time), wherein the multi-use drug delivery device comprises a multi-use main portion 1 comprising a central axis (A) defining a longitudinal direction (fig 1) and a single-use flow conducting device 100 adapted for conducting drug to the subcutaneous tissue of a subject (via needle), wherein the drug delivery device is adapted to enable the flow conducting device to be movably arranged relative to the main portion (figs 1-6), wherein the relative movement can be guided by cooperating structures of the main portion and the flow conducting device (exterior of main portion and interior of flow conducting device – figs 1-6), wherein the drug delivery device is configurable in: a connected configuration (fig 2), wherein the flow conducting device is arranged in a connected position relative to the main portion, wherein the relative movement is guided (via contact of cooperating structures), and wherein the relative position defines a first distance (d1) in the longitudinal direction between the flow conducting device and the main portion (near zero, as structures are touching – interpreted in light of Applicant’s specification especially fig 9A), wherein the relative position corresponds to a first internal volume 14 confined by an outer surface of the drug delivery device (fig 1), an intermediate configuration (similar to fig 5, but where part of the needle tip is still within 2 and part outside of 2), wherein the flow conducting device is movably arranged in an intermediate position relative to the main portion, wherein the relative movement is guided, and wherein the relative position defines a second distance (d2) in the longitudinal direction between the flow conducting device and the main portion, which is larger than the first distance (d1) (fig 2 vs 5), wherein the relative position corresponds to a second internal volume 14 confined by an outer surface of the drug delivery device (fig 5), an unconnected configuration (fig 6), wherein the flow conducting device is arranged in an unconnected position relative to the main portion, wherein the relative movement is not guided, and thereby the main portion and the flow conducting device are not connected (fig 6), and  Page 4 of 10International Application No.: PCT/EP2018/072399wherein a change of configuration of the drug delivery device is adapted to be provided by a movement of the flow conducting device in the longitudinal direction relative to the main portion, wherein the change from the connected configuration to the unconnected configuration is through the intermediate configuration (fig 2 to fig 5 to fig 6), wherein the second internal volume is larger than the first internal volume (fig 2 vs 5), and whereby the internal volume confined by the outer surface of the drug delivery device expands, in response to changing the drug delivery device from the connected configuration to the intermediate configuration (fig 2 vs 5), wherein the main portion of the drug delivery device comprises a drug reservoir (interior of 1), wherein the reservoir comprises multiple doses of a liquid drug formulation (intended use, multiple doses may be delivered via the pen injector, either incrementally or a plurality of doses all at once), and wherein the main portion further comprises a drug outlet (2 - has septum as per ¶76) and an outlet surface (top of 2 in fig 1), wherein the outlet surface provides a portion of an outer surface of the main portion (fig 2), and wherein the flow conducting device comprises a flow channel comprising a channel inlet (bottom of needle in fig 1) and a channel outlet (top of needle in fig 1), wherein the flow channel is adapted for forming a combined flow path with the drug outlet (fig 2), wherein the flow conducting device further comprises an inlet surface 20 for interfacing the outlet surface of the main portion (fig 2), wherein the drug delivery device further defines a fluid communication volume being a fluid or gaseous volume at the channel inlet (small volume near channel inlet), and an unintended flow path from the channel outlet through the flow channel and to the fluid communication volume (when channel inlet in syringe 1/2, in a state between figs 5 and 6), and wherein the connected configuration further comprises, the outlet surface is interfacing the inlet surface (fig 2), and wherein the drug outlet is arranged in the outlet surface (fig 2) to allow the drug to flow from the main portion to the flow conducting device along the combined flow path, in response to the pressure in the reservoir exceeds a pressure threshold (fig 2), and wherein the fluid communication volume provides a portion of the combined flow path and the first internal volume of the drug delivery device (fig 2), and wherein the unconnected configuration further comprises, the outlet surface is exposed to the external environment (fig 6), the drug outlet is arranged in a closed state (resealable septum as per ¶34 which is no longer penetrated by the needle), and wherein the drug outlet is arranged to inhibit the introduction of microorganisms from the external environment and into the reservoir (due to septum), wherein the intermediate configuration further comprises an equalizing channel (smaller channel between 1 and 12 in fig 2) defining an equalizing flow path different from the unintended flow path (fig 2), wherein the equalizing channel defining the equalizing flow path is adapted for equalizing the fluid pressure in the fluid communication volume to the fluid pressure at the channel outlet (due to being open to environment and the needle tip being both partially within 2 and partially outside of 2), upon changing the configuration from the connected to the intermediate configuration and thereby expanding the internal volume (fig 2 vs fig 5), whereby an equalizing fluid flow along the equalizing flow path is larger than an unintended flow along the unintended flow path (equalizing flow path is larger and the larger flow path results in easier flow), whereby equalization of the fluid communication volume is provided with a reduced risk of introducing microorganisms from the flow channel into the reservoir (due to withdrawal of needle from resealable septum and septum preventing exposure to environment).  
While Schraga substantially discloses the invention as claimed, it does not disclose a drug expelling mechanism for pressurizing the reservoir and thereby expelling an amount of drug, nor wherein the drug formulation allows microbial growth upon introduction of microorganisms into the reservoir during extended use.
Glynn discloses using a drug expelling mechanism (plunger 31) to pressurize reservoir 110 and thereby expel an amount of drug (¶83). Glynn further discloses a drug formulation which allows microbial growth upon introduction of microorganisms into the reservoir during extended use (insulin, ¶20, allows for microbial growth upon introduction of microorganisms into the reservoir).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Schraga such that a drug expelling mechanism for pressurizing the reservoir and thereby expelling an amount of drug is used and wherein the drug formulation is insulin (which allows microbial growth upon introduction of microorganisms into the reservoir during extended use) as taught by Schraga to allow for the delivery of the drug to treat diabetes.  
Regarding claim 2, wherein the equalizing flow path is defined as a flow path from an equalizing inlet in fluid communication with the external environment (space between 1 and 10 in fig 5), along the outlet surface (along 2, in space 14) and to the fluid communication volume (space surrounding channel inlet), and wherein the intermediate configuration further comprises the equalizing inlet is adapted to be in equilibrium with the channel outlet (due to them being in fluidic communication).  
Regarding claim 3, wherein the outlet surface of the main portion further comprises a first sealing portion (septum ¶37), and wherein the inlet surface of the flow conducting device further comprises a second sealing portion (outer surface) adapted to provide a pressure seal with the first sealing portion, in response to the establishment of a compression force between the two sealing portions, wherein the pressure seal provides a portion of the combined flow path established in the connected configuration (friction as in ¶77 due to resealable septum as in ¶37 contacting outer surface of needle).  
Regarding claim 4, wherein the connected configuration further comprises the pressure seal is adapted to sustain an internal fluid pressure in the combined channel (due to contact), wherein the intermediate configuration further comprises the pressure seal is broken and provides a portion of the equalizing flow path defined from the external environment to the fluid communication volume (due to needle no longer being in septum).  
Regarding claim 5, wherein the channel seal provides a radially extending interface between the first sealing portion and the second sealing portion (self-sealing septum/first sealing portion provides radial compression force on second sealing portion/needle), wherein the channel seal can be established by moving the main portion and the flow conducting device into contact in the longitudinal direction, wherein the compression force can be increases continuously in response to movement after contact, and wherein the gradient of the compression force is continuously increasing, and wherein the radial direction is normal to the longitudinal direction (gradient continually increases as needle is moved into/through septum and more frictional forces are applied to it).  
Regarding claim 6, wherein the channel seal provides a longitudinally extending interface between the first sealing portion and the second sealing portion (frictional seal is along length of needle and septum), wherein the channel seal can be established by moving the main portion and the flow conducting device into contact in the longitudinal direction (moving needle through septum), wherein the compression force is substantially constant in response to continued movement during contact, and wherein the radial direction is normal to the longitudinal direction (due to increasing frictional forces as needle is moved through septum).  
Regarding claim 7, wherein the main portion further comprises a movable valve member, wherein the movable valve member is adapted for being movable in the longitudinal direction between a normally closed position (resealable septum as per ¶34), wherein the valve member closes the channel outlet (¶37), and a retracted open position, wherein the combined flow can be established (due to needle pushing back resealable septum), and wherein the valve member is adapted to be biased towards the normally closed configuration (resealable as per ¶37), wherein the connected configuration further comprises the valve member being in the retracted open position (due to needle), wherein the intermediate configuration further comprises, the valve member being in an intermediate position between the retracted open position and the normally closed position (due to needle being mostly withdrawn), wherein the fluid communication volume is confined between the inlet surface and the outlet surface within a constant volume (fig 5), and whereby the fluid communication volume is adapted to be substantially constant during a change between the connected and the intermediate configuration (due to withdrawal of needle and fluid communication volume being a user-defined space rather than physically defined space – see dashed lines in Applicant’s fig 3B).  
Regarding claim 8, wherein the connected configuration further comprises a gas filled state (initial connection, before priming) and a Page 8 of 10International Application No.: PCT/EP2018/072399fluid-filled state (after priming and/or use), wherein the gas-filled state comprises the flow channel is filled with air, and wherein the fluid-filled state comprises the flow channel is partly filled with the fluid drug, and defines a first flow resistance for fluid flowing in the equalizing flow path, wherein the equalizing flow path from the external environment define a second flow resistance for gas flowing from the external environment to the fluid communication volume, wherein the second flow resistance is smaller than the first flow resistance, whereby gas will flow along the equalizing flow path will be larger than the fluid flow along the second flow path, in response to a pressure drop in the fluid communication volume (second flow resistance is smaller both due to lack of obstructing fluid and a larger cross-dimension).  
Regarding claim 9, wherein the main portion comprises a first connector (interior of 10), wherein the flow conducting device comprises a second connector (exterior of 1), wherein the first and second connector are adapted to engage with each and provide the guided relative movement between the connected and the intermediate configuration (figs 2-5).  
Regarding claim 10, wherein the main portion is provided with a normally closed valve contributing to the pressure threshold (resealable septum - ¶76).  
Regarding claim 11, while Schraga substantially discloses the invention as claimed, it does not disclose wherein the channel outlet is provided with a normally closed valve contributing to the pressure threshold.
Glynn discloses the use of one-way valves to prevent backflow of fluids (¶41). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Schraga such that the channel outlet is provided with a normally closed valve (one-way valve) as per Glynn to prevent back flow of fluids, which can increase pressure undesirably and contaminate the source.
Regarding claim 12, wherein the channel outlet is closed by a septum in the unconnected configuration (¶37).  
Regarding claim 13, Schraga discloses a method of removing a single-use flow conducting device from a main portion of a multi-use drug delivery device according to claim 1 (see above) wherein the method comprises: - providing a multi-use drug delivery device in the connected configuration in a fluid-filled state, wherein the flow channel is partly filled with the drug from the reservoir (fig 2), - removing the flow conducting device by moving the flow conducting device relative to the main portion and thereby changing the configuration of the drug delivery device from the connected to the unconnected configuration via the intermediate configuration (fig 5), and thereby expanding the internal volume, and providing an equalizing fluid flow along the equalizing flow path, which is larger than an unintended flow along the unintended flow path (fig 5), and thereby preventing a flow along the unintended flow path (fig 5, due to presence of fluid in needle and larger cross-section available for fluid flow through interior of 10), and reducing the risk of introducing microorganisms from the flow channel and into the reservoir (resealable septum ¶37 closes after needle fully withdrawn).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783